DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020, 5/20/2021 is being considered by the examiner.
Allowable Subject Matter
Claims 1, 5, 21-23, 25, 28, 31, 36, 42-44, 46-47, 50, 52, 54, 58-60, 70-71 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
Claims 21-23, 25, 43-44, 46-47 and 58-60 are allowed over the prior art of record for the reasons set forth in the previous Office Action dated 12/21/2020.
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method comprising: reducing spectral noise caused by a first spectral component propagating through an optical train of a spectrometer by spatial filtering or interference between an output plane of the spectrometer and a detector; wherein the second spectral component has a wavelength shifted from that of the first spectral component, and the spectral noise comprises spatial frequencies generated by diffraction of the first spectral component, in combination with the rest of the limitations of the claim.
	Claim 5 and 70 are allowed by the virtue of dependency on the allowed claim 1.
As to claim 28, the prior art of record, taken alone or in combination, fails to disclose or render obvious a system comprising: a filtering module, wherein the filtering module is constructed to produce spatial filtering or interference of light so as to reduce spectral noise caused by light propagating 
	Claims 31, 36 and 42 are allowed by the virtue of dependency on the allowed claim 28.
As to claim 50, the prior art of record, taken alone or in combination, fails to disclose or render obvious a kit for modification of an existing spectrometry setup, comprising: a filtering module to reduce spectral noise caused by light propagating through an optical train of a spectrometer prior to being detected by a detector, wherein the spectral noise comprises spatial frequencies generated by diffraction of the light, in combination with the rest of the limitations of the claim.
	Claims 52, 54 and 71 allowed by the virtue of dependency on the allowed claim 50.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  


 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886